Citation Nr: 0911342	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  03-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to August 
1987 and from July 1989 to October 1996.

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in June 2006, and January 2008.    


FINDING OF FACT

There is no competent medical evidence which provides a nexus 
between the currently diagnosed folliculitis and the skin 
rashes noted in service.  


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in August 2002, June 2006 and April 2008, 
the RO satisfied VA's foregoing notice requirements such that 
a reasonable person could be expected to understand what was 
needed to substantiate the claim, and thus the essential 
fairness of the adjudication was not frustrated. Accordingly, 
the Board concludes that, even assuming a notice error, that 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165 (2007);  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the Veteran in 
June 2006 providing her the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the Veteran, 
and for which she authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  A 
medical examination was ordered by the Board and a medical 
opinion was obtained.  As such, the Board finds that there is 
no further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 
3.159, and that the Veteran will not be prejudiced as a 
result of the Board's adjudication of his claims.

Service Connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 
(West 2002).

In addition, VA regulations provide that VA shall pay 
compensation to such veterans who exhibit objective 
indications of chronic disability resulting from illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. 
§ 3.317 (b), provided that such disability:  i) became 
manifest, either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011: and ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 C.F.R. § 3.317.

Service treatment records do not include a service entrance 
examination dated in October 1981.  Service treatment records 
do include complaints of a rash on the right side of the neck 
and chest in February 1987.  The Veteran reported having acne 
for years.  Objective examination revealed a herpetic type 
lesion that appeared to be resolving.  There were also acne 
scars on her face, back and chest with some active purple 
type lesions in all areas.  She was given tetracycline and 
retin-A gel.  

Her service entrance examination for her second period of 
service beginning in July 1989 noted scars on both arms and 
legs.  Otherwise her skin was noted to be normal.  

In August 1992 the veteran requested treatment for a rash on 
her face, neck, and back. An allergic rash was the 
assessment.  August 1994 records noted the veteran had a rash 
on her leg and a scar from a previous rash. 

On service separation examination in August 1996 no disorders 
of the skin were noted.  On her August 1996 Report of Medical 
History the Veteran denied a history of skin diseases.  

Post service VA treatment records include June a 1999 
diagnosis of a skin lesion.  December 1999 VA records 
included diagnosis of eczematous dermatitis of the chest and 
legs.  In October and December 2000, the veteran again 
presented with lesions over her legs, arms, back of her neck, 
scalp and ears.  Folliculitis was diagnosed.  July 2001 VA 
records noted diagnosis of seborrheic dermatitis and acne.  
April 2003 VA records again noted the veteran requested 
evaluation of a rash, acne was the assessment.

In May 2008, the Veteran was examined and her claims folder 
reviewed.  Physical examination revealed there was scarring 
and disfigurement from her acne.  There was no acne present 
at that time.  There also was no alopecia and no 
hyperhydrosis, although there were some pigmentation changes, 
but no macular or popular areas.  

In addressing whether any current skin disability began in 
service or is related to service, the examiner essentially 
concluded that the Veteran had long standing acne, (since 
childhood as the Veteran reported), with residual scarring, 
and what was considered to be some pigmentation changes on 
both cheeks and upper lip.  As indicated, however, acne 
itself was no present at the time.  What was currently 
present was folliculitis, encompassing the bilateral arms, 
anterior upper chest, back, buttocks, groin and bilateral 
lower extremities.  As to whether this was related to 
service, the examiner concluded that it was not.  

Since folliculitis is a known clinical entity, compensation 
under 38 C.F.R. § 3.317 is not warranted.  Further, because 
the examiner concluded it was not related to service, and it 
is the only medical opinion addressing that question, a basis 
upon which to establish service connection for it has not 
been presented.  Accordingly, service connection for a skin 
disorder is denied.  


ORDER

Service connection for a skin disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


